IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 44998/44999

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 603
                                               )
       Plaintiff-Respondent,                   )   Filed: October 4, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
JACOB LEWIS STANTON,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins Jr., District Judge.

       Orders denying Idaho         Criminal   Rule   35   motions   for    reduction   of
       sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       In cases consolidated on appeal, Jacob Lewis Stanton pled guilty to one count of
possession of methamphetamine, Idaho Code § 37-2732(c)(1), in each case. The district court
imposed concurrent unified sentences of four years, with two years determinate, and retained
jurisdiction. Stanton filed Idaho Criminal Rule 35 motions for reduction of his sentences, which
the district court denied. Stanton appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Stanton’s Rule 35 motions was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s orders denying Stanton’s Rule 35 motions are affirmed.




                                                2